 In the Matter of THE MURRAY OHIO MANUFACTURING COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA (CIO), LOCAL 65Case No. 8-R-1743.-Decided March 27,1945Jones, Day, Cockley c Reevis,byMessrs. Thomas F. VeachandGeorge D. Bonebrake,of Cleveland, Ohio, for the Company.Mr. Herbert J. Pap pin,of Cleveland, Ohio, andMr. Anthony Bell,of Euclid, Ohio, for the Union.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America (CIO),Local 65, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Murray Ohio Manufacturing Company, herein called the Com-pany,' the National Labor Relations Board provided for an appro-priate hearing upon due notice before Arthur Stark, Trial Examiner.Said hearing was held at Cleveland, Ohio, on January 26 and 29,1945, and February 2, 1945. The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidencebearing on the issues, and to file briefs with the Board. The Company'smotion to dismiss is hereby denied for reasons hereinafter stated.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following :1The name ofthe Company which was incorrectlyset forth in the petition and otherformal papers as"Murray OhioManufacturing Company," was amended without objec-tion at the hearing by adding theword "The"to the name of the Company as previouslyset forth herein.61 N. L.R. B., No. 5.47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Murray Ohio Manufacturing Company, an Ohio corporation,is engaged at its plant in Cleveland, Ohio, in the manufacture of warproducts for the United States Government.During the past year,the Company used at its Cleveland plant, raw materials valued atapproximately $5,000,000, of which more than 30 percent was shippedto the Company from points outside the State of Ohio.During thesame period, the Company sold finished products valued at more than$10,000,000, of which more than 50 percent was shipped to points out-side the State of Ohio.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local 65, affiliated with the Congressof Industrial Organizations, is a labor organization admitting to mem--bership employees of the Company.aIII.THE QUESTION CONCERNING REPRESENTATIONOn January 2, 1945, the Union addressed a letter to the Companyrequesting recognition as bargaining representative for certain em-ployees of the Company.The Company declined to grant the Union'srequest for recognition.The Company contends that the Union is not a proper party torepresent the clerical and technical employees herein concerned for thereason that it is already the contract representative of the Company'sproduction and maintenance employees.The Company further con-tends that the Union is barred from representing the Company's cler-ical and technical employees by reason of its contract with the Com-pany covering the production and maintenance employees, wherein itagreed that it would not solicit for membership any employees ex-cluded from the production and maintenance unit.We find suchcontentions to be without merit.2A statement by a Field Examiner for the Board, introduced in evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.'2 SeeMatter of The Babcock & Wilcox Co.,52 N. L. R. B. 900';Matter of Packard MotorCar Company,60 N. L R B 324.'The Field Examiner reported that the Union had submitted -49 designations datedbetween August 1941 and January 1945, including 36 designations dated December 1944,and 9 dated January 1945, of which designations 41 bore the names of employees on theCompany's pay roll of January 12, 1945, containing the names of 67 employees in theclaimed appropriate unit. THE MURRAY OHIO MANUFACTURING COMPANY49We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all clerical and technical employees in thefactory office and general office, including employees in the tabulating,accounting, time study, sales, engineering, drafting, inspection, andpurchasing departments and employees known as schedule clerks,production clerks, lead-off inspectors, shipping and receiving clerks,but excluding all supervisory employees with authority to hire ordischarge or effectively recommend such action, constitute an appro-priate unit.While the Company agrees that technical and clericalemployees may be combined in a single appropriate unit, it contendsthat numerous individuals should be excluded therefrom upon theground that they are either confidential or supervisory employees.The employees in question will be considered in relation to the de-partments in which they are employed.Accounting DepartmentOf the 17 employees in this department, including the pay-roll de-partment, it is agreed by the parties that 3 employees should be ex-cluded as having supervisory authority'The remaining 14 employ-ees in this department concerning whom a dispute exists comprise thefollowing individuals :S. J. Waltersoccupies the position of accounts payable clerk.Hiswork consists of checking and matching invoices and recording in-voices in the ledgers.While he has no access to either personnel orlabor relations records and is in no way concerned with collectivebargaining, the Company contends that he is a'confidential employeeby reason of the fact that he certifies bills as proper for payment bythe Company.There is, however, nothing to indicate that he hasany discretion to commit the Company with respect to the paymentthereof.We find that he has neither confidential nor managerialduties with respect to his employment by the Company, and since hehasp no supervisory authority, we shall include him within the unithereinafter found appropriate.B. Mackleyis a material cost clerk whom the Company claims is aconfidential employee.The work of this employee, which is essen-tially a bookkeeping function, consists of posting records of variousA These employees are by name,E. H Hartnagel,E. L Steingerwald,and w. W Porter.Since all three have authority to recommend changes in the status of employees,we shallexclude them from the unit hereinafter found appropriate. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials purchased by the Company.The evidence is undisputed tothe effect that he has no supervisory authority and has no ' access topersonnel or labor relations information.While his work may in-volve knowledge of facts which the Company considers confidentialfrom a business and financial point of view, this circumstance is in-sufficient to establish a confidential relationship to management.5We find, contrary to the contention of the Company, that Mackleydoes not enjoy a confidential status.We shall, accordingly, includehim within the unit hereinafter found appropriate.Mrs. E. Parsonsoperates the bookkeeping machine, makes invoices,and enters orders.Mrs. U. Nicolaioperates a comptometer and is inthe same position as Mrs. E. Parsons so far as the general nature ofher duties is concerned.The Company contends that both are con-fidential employees, although neither has access to personnel records.We find that they have no confidential relationship to the Companyand shall, accordingly, include them in the unit hereinafter foundappropriate.Miss I. Blissis a stenographer and takes dictation from the factorymanager and treasurer regarding employees under their respectivejurisdictions.Such dictation concerns promotions, demotions, wageincreases and other personnel matters.She also types all confiden-tial statements from the accounting department to the board of di-rectors.The. Company contends that she should be excluded fromthe unit as a confidential employee.We are of the opinion that theCompany's position is well taken.We find that this employee oc-cupies, in substance, the position of private secretary by reason ofwhich she obtains advance knowledge of the Company's position re-'garding confidential matters pertaining to labor relations.Accord-ingly,we shall exclude her from the unit hereinafter foundappropriate 6Allen Fowleris assistant to the head of the pay-roll department,a subdivision of the accounting department.The Company contendsthat he is both a supervisory and a confidential employee.The evi-dence discloses that his duties consist of operating tabulating ma-chines and handling records relating to costs and pay rolls.Whilehe has access to records of weekly' wages, rates of pay and similar in-formation of non-salaried employees, he does not have access to per-,sonnel records or information pertaining to labor relations.7More=over, although he may occasionally substitute for the head of the pay-roll department in the latter's absence by reason of illness or vacation,5 SeeMatterof TheBabcock & Wilcov Co., 52 N. L. R. B. 900.6 SeeMatterof American Can Company,55 N. L. R. B. 530;Matter of The HooverCompany,55N. L. R. B. 1321.7 The Boardhas held that mere access to information relating to the earningsof otheremployees does not establish a confidential status with respect to management.SeeMatter of Todd Johnson Dry Docks, Inc.,54 N. L.R. B. 1362: THE MURRAY OHIO MANUFACTURING COMPANY51and at such times, may by virtue of his position recommend the hireor discharge of employees, there is nothing in the record to indicatethat he acts in a supervisory capacity at any specified times or thatopportunities so to act occur with any degree of frequency.Furtherevidence of his non-supervisory status appears in the fact that he does'not attend foremen's meetings provided by the Company for the in-struction of its supervisory personnel.We are of the opinion that thesporadic and infrequent occasions for exercising supervisory authorityhereinabove referred to are insufficient to establish Fowler as a super-visory employee within the meaning of our usual definition.8 Further-more, in the absence of any access by this employee to the personnelrecords or other evidence indicating- advance knowledge on his partof the Company's position in matters concerning its labor relations,we are of the opinion that such employee does not enjoy a confidentialrelationship to management.'We shall, accordingly, include himwithin the unit hereinafter found appropriate.B. Coskiis a pay-roll clerk who checks time cards as they come tothe pay-roll department to see that the figures thereon are consistent.His assistant, H. Heil, has the present task, together with other minorclerical duties, of distributing pay-roll checks to the hourly-ratedemployees.The Company contends that Coski is a supervisory em-ployee.While it appears that Heil receives instruction from Coski,there is no evidence that Coski has any authority to recommend anychange in the status of Heil as an employee of the Company.BothCoski and Heil have access to information concerning individual payrolls used in the preparation of pay-roll checks.The Company alsocontends that by reason thereof, both Coski and Heil are in the posi-tion of confidential employees.Since, however, as hereinabove in-dicated, mere access to records of weekly wages and similar pay-rollinformation regarding employees is insufficient to establish a confi-dential status from the point of view of eligibility to bargain col-lectively,10 we find that neither Coski nor Heil occupies a confidentialstatus.We further find that Coski is not a supervisory employeewithin the meaning of our usual definition.Accordingly, we shallinclude both employees within the unit hereinafter found appropriate.Mrs. Ann Cainisan experienced calculating machine operatorengaged in computing employees' earnings, compiling department payrolls, handling and reporting pay-roll deductions and compiling pay-8 SeeMatter of United States Smelting, Refinting and Mining Companj,53 N L. R B.84;Matter of Goodman Manufacturing Company,58 N L. R B. 5319 SeeMatter of General Motors Corporation, Chevrolet Motor Dn,ision,53 N. L. R. B.1096.10 See footnote 8.Cf.Matter of The Imperial Electric Company,59 N L R B 150, citedby the Company, but distinguishable upon the ground that the employees therein referredto as the "supervisor of time and personel and his assistant," had, in addition to pay-rollduties,definite responsibilities to the Company with respect to collective bargainingtogether with access to all personnel files of the Company. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDroll statistics.The Company contends that she is a supervisoryemployee.Mrs. Agnes Copeland, Miss K. Kramer, Miss B. Sullivan,Miss J. Mallios,andMiss L. S. Ferry,are comptometer operators andkey punch operators whom the Company claims are confidential em-ployees.The work of all these employees involves the handling ofthe same records relating to wages and similar information.Noneof these employees have access to personnel or labor relations recordsand none of them have supervisory authority.We find that theseemployees do not possess a confidential relation to management; ac-cordingly, we shall include them within the unit.11Production DepartmentThe work of this department is to facilitate the manufacture of allthe Company's products.Of the 11 employees in this department,the parties are agreed upon the exclusion of lead-off men as super-visory employees 12The remaining 8 employees in this department,concerning whom a dispute exists, comprise the following individuals.W. Zieglerfills out orders for raw materials, follows requisitionsthrough and keeps the three lead-off men informed as to when raw-materials will be available so that they can plan their schedules ac-cordingly.He likewise keeps all records of weights and furnishesthe material cost clerk with certain information that is required incomputing material costs.While he works under the direct super-vision of the vice president of the Company and coordinates his activ-ities with those of the lead-off man, he admittedly has no supervisoryauthority to effect or recommend changes in the status of other em-ployees.The Company contends that he is a confidential employeeby reason of the fact that he has access to information regarding ordersfor new products and schedules for the production of these products.There is, however, nothing in the record to indicate that he has accessto any information on the subject of personnel or labor relations.Wefind that he is not a confidential employee and shall include him withinthe unit hereinafter found appropriate.S. Zivanchevis a purchase follow-up man who works with finishedmaterial only and whose duty it is to see that forgings, screw machineparts, and other items used in the manufacture of the Company'sproducts arrive on schedule when needed.The Company, althoughadmitting that he has no supervisory authority, contends that he isa confidential employee.While it apears that he has access to recordsconcerning orders and purchases, there is no evidence that he has"SeeMatterof HudsonMotor Car Company,55 N. L R: B. 509.12 The lead-off men are by name S. J.Kazmir, H L. Bateman,and R. T Burns. Sinceit appears that these individuals have substantial supervisoryduties withrespect to otheremployees,we shall exclude them from the unit hereinafter found appropriate. THE MURRAY OHIO MANUFACTURING COMPANY53 -opportunity in the normal course of his employment to acquire advanceinformation regarding the Company's position in matters relating tolabor relations.13C.W. Scottperforms duties similar to those ofZivanchev and is equally without supervisory or confidential duties ofthe type hereinabove, referred to.We find, contrary to the Company'scontention, that they are not confidential employees and we shall,therefore, include them within the unit.M. Herzak, J. Rohier,andTV. Baumgartperform the same type ofduties and are officially described as "departmental production controlsupervisors."The Company contends that these employees havesubstantial supervisory duties and should therefore be excluded fromthe unit herein concerned.The evidence reveals' that, notwithstand-ing the supervisory title hereinabove referred to, these employeesperform the duties of schedule clerks, including the scheduling ofwork and the keeping of records of what has been ordered and pro-duced.The record does not establish that they have authority effec-tively to recommend changes in the status of other employees.14Wefind that these employees do not have supervisory duties within thecustomary definition thereof.We shall, accordingly, include themwithin the unit hereinafter found appropriate.M. Wootenkeeps records of maintenance dies, and schedules workto correspond with production.The Company contends that he isa confidential and supervisory employee.The record discloses thathe issues instructions as to the disposal of dies and works in coopera-tion with the foreman; that he also attends foremen's meetings spon-sored by the Company and has two men working under his direction.The employee himself testified that on two different occasions he hadmade recommendations for wage increases which were effected bythe Company.While there is no evidence to support a finding thathe enjoys a confidential relationship to management with respect tolabor relations, we find that he is a supervisory employee.J.Mc-Carthydoes the same type of work as Wooten, considered above, buton a different shift.While he does not attend foremen's meetings andthere is no affirmative evidence that he has authority to make recom-mendations with respect to the status of employees, we find, in view13The possibility that this employee may, by his location in the office building overhearconfidential conversations between the lead-off man and others in his department is im-material where such opportunity does not arise by reason of any duty connected with his,employment.14The Company's labor relations manager testified that he "imagined" that these threeemployees would have authority to recommend the discharge of various stock chasers,described as material progress men who assist them in their workHowever, the witnesswas unable to state whether or not these particular schedule clerks had been instructedthat they had such authority, or whether they had ever made recommendations of thischaracter.The witness further stated that he did not know whether the immediatesupervisor of such employees would definitely act upon the recommendations made by theemployees above mentionedThere is no evidence that any recommendations by theseemployees have ever been put into effect by higher management officials of the Company 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his comparable duties, that this employee has substantial super-visory authority.We shall, accordingly, exclude both Wooten andMcCarthy from the unit hereinafter found appropriate.Material Progress DepartmentThe function of this department is to supervise the progress ofmaterials.The seven men in this department, referred to as materialprogress men, perform substantially the same duties.The Companycontends that they are supervisory and also confidential employees.The evidence reveals that the work of these employees consists ofseeing that the material goes through according to schedule and alsochecking the time tickets filled out by a machine operator to see thatan operator is not paid on a piece work basis during the time thathe is operating on day-rate work.The employees herein concernedare of a type generally known as checkers. They have access toproduction records but not to records relating to personnel or laborrelations.While it appears that these employees occasionally act ina supervisory capacity with respect to certain laborers in the movingof materials, the record indicates that the checkers as a group do notregularly supervise other employees of the Company.We find thatthese men do not perform confidential duties and are not supervisoryemployees within the meaning of our usual definition.We shall in-clude them in the unit hereinafter found appropriate. 15Inspection DepartmentOf the approximately 97 employees in this department, only 9 em-ployees in the classification of lead-off inspector, together with anemployee in the capacity of secretary, are the subject of dispute be-tween the parties 16The Company, contends that lead-off inspectorsare supervisory employees aid should therefore be excluded fromthe unit to be determined herein.The evidence reveals that lead-off inspectors have charge of theregular departmental inspectors, of whom as many as 13 may be underthe supervision of a single lead-off inspector.The lead-off inspectorwill check to see that the regular inspectors have reported for workand are working at their assigned locations. If a regular inspector'bThe Board has frequently included checkers in units of clerical employees.Matterof Armour and Company,54 N. L. R. B 1462.'°The Union and the Company are agreed that A Hoffman and F. Kalenski, chiefinspector and foreman of inspectors respectively, should be excluded from the unit hereinconcernedThe remaining inspectors,known as floor and final inspectors,are includedunder the existing contract covering the Company s production and maintenance emploN eesWe find that the chief inspector and the foreman of inspectors are supervisory employeeswithin the meaning of our usual definition.Accordingly,we shall exclude such super-visory employees from the unit hereinafter found appropriate. THE MURRAY OHIO MANUFACTURING COMPANY55is absent, the lead-off inspector will transfer another man to the posi-tion of the absent employee.Lead-off inspectors have authority tosenda manhome for intoxication or other misconduct and have doneso when the occasion required it.They also have authority to re-port to their superiors whether or not an employee under their super-vision is satisfactory.They attend foremen's meetings at whichsupervisory techniques are discussed.Regular inspectors receive alltheir orders from lead-off inspectors.We are of the opinion that lead-off inspectors have substantial supervisory duties.We shall, accord-ingly, exclude them from the unit hereinafter found appropriate.The remaining dispute with respect to this department concernsa secretary whom the Company claims is a confidential employee. 17The record discloses that this employee, who is private secretary to thechief inspector, takes all the latter's dictation, including reports withrespect to employees in his department and on grievances. In addi-tion thereto, it appears that she has access to memoranda on the pro-posed disposition of grievances prior to the disclosure of the Company'sposition with respect thereto, andalsohas advance knowledge ofdisciplinary lay-offs by reason of the fact that she handles allclearance slips prepared by the chief inspector as part of thelay-off procedure.We find that she enjoys a confidential relationshipto management and shall therefore exclude her from the unit herein-after found appropriate. .The Purchasing DepartmentThe only dispute with respect to this department18 concerns an em-ployee by the name of W. Banas. This employee,, whom the Com-pany contends is a managerial and supervisory employee, holds theposition of assistant purchasing agent, handles priorities, and buysallmiscellaneous items required in the plant.He works next to andunder the direction of G. Barlow, the purchasing agent, andsubsti-tutes as a purchasing agent whenever the latter is absent from theoffice.19The work of Banas consists for the most part in contactingpeople outside the Company and handling solicitors who come to theCompany seeking orders.His responsibilities with respect to pur-chases include the right to commit the Company to the price of itemswhich he is authorized to purchase.During normal times, he super-vises the work of three or four female employees in the- purchasing"Mrs L. Parsons.1s The Company,although originally opposing the inclusion of Mrs B. Horen, a clericalemployee in this department,admitted at the hearing and in its brief,that this employeedoes not perform duties of a supervisory or confidential nature.We shall,accordingly,include her in the unit hereinafter found appropriate.11The assistant sales manager who testified concerning the duties of Banas estimatedthat the purchasing agent was absent about one-third of the time. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment.His supervisory authority includes the right to recom-mend the hiring of employees for his department, which authorityhe has exercised upon occasion.We find that Banas, by virtue of hissupervisory and managerial duties, should be excluded from the unit;we shall exclude him.Sales and Service DepartmentThis department is mostly concerned with civilian sales which nowconstitute only approximately 1 percent of the Company's total sales.The employees concerning whom a dispute exists comprise the follow-ing individuals :Miss M. E. Foleydirects in normal times a staff of approximatelytwo female employees engaged in the answering of correspondence.Incidental to such position she has the right at such times to recom-mend the hire and discharge of employees. In addition to super-visory duties, she also makes up confidential reports for the presidentand vice president, which reports are accessible only to the highestcompany officials.The evidence indicates that she acts, at times inthe capacity of private secretary to the assistant sales manager andvice president of the Company who indirectly handles matters con-cerning labor relations.We find that, by virtue of her position asprivate secretary to higher management officials she has confidentialduties which together with her supervisory responsibilities, warranther exclusion from the unit hereinafter found appropriate; we shallexclude her.Mrs. H. Pattersonis a stenographer in the, sales department whereshe takes the dictation of the sales manager regarding sales to civiliancustomers.While she has access to all records in the sales depart-ment, there is no evidence that she has access to personnel or otherlabor relations material or that she takes dictation with referencethereto.The Company contends that she is a confidential employeebut does not claim that she has supervisory authority or that she directsthe work of other employees.We find that she does not enjoy a con-fidential relationship to management in matters concerning labor re-lations.Accordingly, we shall include her in the unit hereinafterfound appropriate.Miss KilrainandMrs. L. Ada' nowiczare typists who, in the per-formance of routine clerical jobs, make invoices, enter service orders,and handle contact work with respect to price communications betweena supervisory employee in the accounting department and the servicemanager in the sales and service department.While they have accessto information regarding prices, the record does not indicate that theyhave confidential knowledge concerning the labor relations of the Com-pany.We find, contrary to the Company's - contention, that these THE MURRAY OHIO MANUFACTURING COMPANY57employees do not possess a confidential relationship to management.We shall, accordingly, include them in the unit hereinafter foundappropriate.°Time-study DepartmentThe three employees in this department, all of whom are known astime-study men,20 do similar work and report to a common supervisoryin the department.The Company contends that time-study men aresupervisory employees and possess a confidential status with respectto management. The evidence reveals that the time-study men hereinconcerned set rates paid to machine operators as the result of timestudies made with respect to the operation of different machines. Inaddition thereto, it appears that at grievance meetings held regardingsuch rates, time-study men sit in as representatives of management.Inasmuch as the time-study men set wage rates and participate in bar-gaining conferences, we find that they are managerial employees bear-ing a confidential relationship to the Company in matters concerninglabor relations.21We shall exclude time-study men from the unithereinafter found appropriate.Design Drafting DepartmentThe Company contends that the three design lay-out engineers 22the one detail draftsman23 inthis department under the supervisionof Herman Kraeft, chief engineer, should be excluded from the unitas supervisory and confidential employees.The function of the designlay-out engineers is to break down a proposed product into its variousparts and set up the design by which it may be produced. The detaildraftsman makes working drawings of the parts in detail after thedesign lay-out engineers have finished theirgeneral design.While itappears that all four employees have access to information importantto the Company from a business point of view, there is nothing to in-dicate that they have confidential knowledge concerning labor relationsor that they are in any respect supervisory employees.We shall,accordingly, include them in the unit hereinafter found appropriate.24Methods Division of Engineering DepartmentThis division plans the progress of work and methods of producingindividual parts and the assembly of parts. It also supplies the20The time-study men comprise the following individuals:C. E Specht,J.Henkel, andB W. Parsons21SeeMatter of Oliver Farm Equipment Company,53 N. L R B. 1078;Matter ofArmour and Company,54 N. L. R. B. 1462;Matter of The Yale & Towne ManufacturingCompany,60 N. L. R. B. 626.22E. A. Hahn, A. Neuman, E. Lofgren.21R. B. Ezekial.24SeeMatter of Spicer Manufacturing Corporation,55 N. L.R. B. 1491. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachines necessary for the manufacture of the parts.The four em-ployees in this department whom the Company contends should beexcluded as supervisory, managerial, or confidential employees are asfollows :William Longis a licensed industrial engineer who plans the ma-chinery operations and the movement of parts through the factory.He decides what heat treating and special machinery are necessaryand also investigates possible sources of special items.He interviewsmanufacturers of these machines and recommends the purchase ofsuch machines.While he may not directly commit the Company tothe purchase of machinery, his recommendations with respect to thepurchase of such machinery are invariably followed by the head 'ofthe department without further investigation.25We find that byvirtue of his responsibilities to the Company in the planning of op-erations and the purchase of machine equipment, this employee hassubstantialmanagerial duties, by reason whereof we shall excludehim from the unit hereinafter found appropriate.S. Lo f tleld,although not a licensed industrial engineer, plans thefabrication of parts and assemblies and does work similar to that ofLong, except that he has jurisdiction over the fabrication, whereasLong has jurisdiction over the movement of parts and machinery.His work includes the interviewing of manufacturers and the makingof recommendations as to the purchase of machinery.We find that,like Long, he has substantial managerial duties which warrant hisexclusion from the appropriate unit; we shall exclude him.Miss Steinbockis a typist and clerk in the Drafting and MethodsEngineering Departments.She keeps the records of the purchase ofmachines and also does the necessary typing for the Time-Study De-partment.While she has access to records concerning costs andmethods of operations, there is nothing in the record to indicate thatshe has access to labor relations records, or that she does stenographicwork or typing in connection with personnel matters.We find, con-trary to the contention of the Company, that she possesses no confi-dential relationship to management and shall, therefore, include herin the unit.Nathan Abramsis a labor cost clerk whose desk is in the Time-StudyDepartment.He is supervised by the Production Engineering Man-ager and handles figures and statistics on labor costs of finished prod-ucts and scrap.He also figures material costs and proposed products.There is no evidence that he supervises any other employees.Whilehe has access to labor cost records, there is nothing to indicate thathe has access to information pertaining to labor relations.We find,The evidence also discloses that during the installation of machinery,Long is some-times present and occasionally supervises the factory employees engaged in doing installa-tion work. THE MURRAY OHIO MANUFACTURING COMPANY59contrary to the Company's contention, that he does not enjoy a con-fidential relationship to management.26Accordingly, we shall includehim within the unit.Production Engineering DepartmentThis department, under the supervision of Rudy Skerl, provides themeans for producing various parts, dies, fixtures, jigs, and special ma-chines.It works in conjunction with the Methods Department andcarries out the programs of the latter.The Company contends thatthe four employees in his department should be excluded as confi-dential employees.27The record reveals that all four employees areclassified as design draftsmen and perform similar work, consisting ofdesigning tools and fixtures needed to fabricate parts.While theymay acquire knowledge of new products to be brought out by the Com-pany, and methods to be used by the Company in developing such prod-ucts, there is nothing to indicate that they have access to personnel rec-ords or have advance knowledge of the Company's position in mattersconcerning labor relations. It is undisputed that they have no super-visory authority.We find, contrary to the Company's contention, thatthese employees do not enjoy a confidential relationship to manage-ment.Accordingly, they will be included in the unit hereinafter foundappropriate.Stock and Receiving DepartmentThis department, under the supervision of John Scarl, receives allincoming material and checks to see both that there is no breakage andthat the proper number of articles are delivered.The parties are indisagreement as to the inclusion or exclusion from the unit of the fol-lowing individuals :W. R. Stapletonis the receiving clerk and works under the foremanof the department.His work consists of checking invoices, receivingmaterial and inspecting for breakage. In addition thereto, he super-vises at least two laborers who deliver material and may effectively rec-ommend disciplinary action or discharge with respect to the laborersunder his supervision.He is on the list to attend, and has attended,foremen's meetings.We find, in agreement with the Company's con-tention, that he is a supervisory employee within the meaning of ourusual definition.Accordingly, we shall exclude him from the unit.George Catteral,a salaried clerk in the main stockroom, has charge ofplacing stock and issuing materials upon requisition from other de-partments throughout the plant.He keeps records of all materialsthat go in or out of the stockroom and does some physical labor. There29 SeeMatter of Bethlehem Steel Company,52 N. L. R. B 190.27These employees are by name, H. Richardson,A.Yates,R.Heeder, and E. DeGerminino. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDis no evidence that he has any supervisory duties or that he is a con-fidential employee.Accordingly, we shall include him in the unithereinafter found appropriate.Employment DepartmentThis department is in charge of hiring all new employees and is un-der the direction of the employment manager.The dispute in thepresent instance concerns two individuals.Ann Bevan,although clas-sified as a clerk, interviews and hires upon requisition practically all ofthe unskilled and female applicants for employment, writes reportswith respect to such applicants, and keeps the seniority file used forproposed lay-offs, together with employment and personnel records.Bernice Buckleydoes clerical work, including the typing of lettersfrom the office of the employment department and has access to allpersonnel records.We find that both these employees possess a con-fidential relationship to management 28We shall, accordingly, excludethem from the unit hereinafter found appropriate.Traffic DepartmentMiss E. Walker,the only employee in this department as to whosestatus some question was raised at the hearing, is a clerk and typist.The Company admits that she has no supervisory authority and isnot a private secretary.The Company also does not claim that sheis in the category of a confidential employee, although she may haveaccess to information which the Company considers confidential.Wefind that she has no supervisory or confidential duties and shall in-clude her in the unit.TelephoneDepartmentThe `Company contends that the telephone operator 2° should beexcluded because she has the opportunity to listen in on confidentialtelephone conversations between company officials.While it is pos-sible that she may obtain confidential informationby suchmeans, wedo not regard the possibility as requiring her exclusion from the unit.The record does not indicate that she obtains such information inthe normal course of duties.We shall,therefore,include her in theunit hereinafter found appropriate. 30We find that all clerical and technical employees of the Company,31excluding employees in the Inspection Department,Time-Study De-28 SeeMatter of Spicer Manufacturing Corporation,55 N L.R. B. 1491;Matter of Elec-tric Auto Lite Company, 57 NL. R B 723.29MissL. Fenton31 SeeMatter of HudsonMotorCar Company,55 N. L. R. B 509;Matter of AmericanCan Company,55 N. L. R B. 530.-31 Included in the unit are the employees listed in Appendix A. THE MURRAY OHIO MANUFACTURING COMPANY61partment, Employment Department, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffectchanges in the status of employees or effectively recommendsuch action,'2 constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDmu 7rEr that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Murray OhioManufacturing Company, Cleveland, Ohio, an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tion's, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they, desire to,be represented by International Union, United Automobile, Air-craft & Agricultural Implement Workers of America (CIO), Local65, for the purposes of collective bargaining.$'Excluded from the unit are the employees listed in Appendix B.639678-45-vol. 61-6 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXACCOUNTING DEPART-MENTS. J. WaltersB. MackleyMrs. E. ParsonsMrs. U. NicolaiAllen FowlerB. CoskiH. HeilMrs. Ann CainAgnes CopelandK. KramerB. SullivanJ.MalliosL. S. FerryPRODUCTIOMENTW. ZeiglerS. ZivanchevC.W. ScottM. HerzakJ. RohlerW. BaumgartNDEPART-MATERIALPROGRESSPARTMENTAll employeesPURCHASINGMENTMrs. B. HorenACCOUNTINGMENTE. H. HartnagelE. L. Steigerwald'W. W. PorterMiss I. BlissDE-DEPART-ATELEPHONE OPERATORMiss L. FentonSALES AND SERVICE IDE-PARTMENTMrs. H. PattersonMiss M. KilrainMrs. L. AdamowiczDESIGN-DRAFTING DE-PARTMENTE. A. HahnE. LofgrenA. NeumanR. B. EzekialMETHODS DIVISION OF EN-GINEERING DEPART-MENTMiss SteinbockN. AbramsPRODUCTIONENGINEER-ING DEPARTMENTH. RichardsonA. YatesR. HeederE. DeGerminirioSTOCK AND RECEIVING DE-PARTMENTGeorge CatteralTRAFFIC DEPARTMENTMiss E. WalkerAPPENDIX BDEPART- I INSPECTION DEPARTMENTPRODUCTION DEPART-MENTS. J. KazmirH. L. BatemanR. R. BurnsH. WootenJ.McCarthyLead-off inspectorsForeman of inspectorsChief inspectorPURCHASING DEPART-MENTC. BarlowW. BanasEMPLOYMENT DEPART-MENTAll employees THE MURRAY OHIO MANUFACTURING COMPANYSALES AND SERVICE DE-PARTMENTMiss M. E. FoleyTIME-STUDYDEPARTMENTAll employeesDESIGN-DRAFTINGPARTMENTHerman Kraeft63STOCK AND RECEIVING DE-PARTMENTJohn ScarlW. R. StapletonPRODUCTIONENGINEER-ING DEPARTMENTRudy SkerlDE-METHODS DIVISION OF EN-GINEERING DEPART-MENTHarold KrugerWilliam LongS'.LoftsfieldMR. GERARD D. REILLY, dissenting :For reasons which I expressed in my dissenting opinions inMatter of Packard Motor Car Company,47 N. L.R. B. 932, andMatter of Federal Motor Truck Company,54 N. L. R. B. 984, I feelconstrained to disagree with the holding in the instant proceeding.